Citation Nr: 1722752	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  15-44 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to September 14, 2011 for a special monthly pension based on the need of regular aid and attendance.

2.  Entitlement to service connection for Alzheimer's type dementia with major depression and cognitive impairment.

3.  Entitlement to service connection for varicose veins left lower extremity, to include whether new and material evidence has been received to reopen the claim.

4.  Entitlement to service connection for varicose veins right lower extremity, to include whether new and material evidence has been received to reopen the claim.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for varicose veins of the bilateral lower extremities, to include whether new and material evidence has been received to reopen the claims, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Following the issuance of an October 2015 statement of the case, the Veteran limited the scope of his appeal of the January 2013 rating decision to the effective date assigned for special monthly pension based on the need of regular aid and attendance and the denial of service connection for varicose veins of the bilateral lower extremities.

2.  The Veteran's August 15, 2006 claim for a special monthly pension based on the need of regular aid and attendance was pending at the time a September 2011 rating decision that granted entitlement to a special monthly pension based on the need of regular aid and attendance, effective September 14, 2011.

3.  In March 2012, the Veteran filed a notice of disagreement regarding the September 2011 rating decision with new and material evidence regarding the effective date assigned for entitlement to a special monthly pension based on the need of regular aid and attendance.

4.  The evidence establishes it is at least as likely as not that the Veteran has been in need of regular aid and attendance since August 15, 2006.


CONCLUSIONS OF LAW

1.  The criteria for dismissal of an appeal due to lack of jurisdiction have been met with respect to the appeal of the denial of service connection for Alzheimer's type dementia with major depression and cognitive impairment have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202 (2016).

2.  The criteria for an effective date of August 15, 2006 for entitlement to a special monthly pension based on the need of regular aid and attendance have been met.  38 U.S.C.A. §§ 1521, 5110 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.400, 3.401 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Service Connection for Alzheimer's Type Dementia with Major Depression and Cognitive Impairment

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  A claimant may limit the scope of an appeal stream by clearly expressing an intent to exclude certain issues from appellate consideration.  See 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993).

Here, the Veteran checked box 9.B on his November 2015 substantive appeal (VA Form 9), indicating he did not want to continue an appeal for all the issues addressed in an October 20215 statement of the case.  He further noted he only intended to pursue an appeal of the effective date assigned for special monthly pension based on the need of regular aid and attendance and the denial of service connection for varicose veins of the bilateral lower extremities.  His substantive appeal specifically excluded the denial of service connection for Alzheimer's type dementia with major depression and cognitive impairment from appellate consideration.  Thus, there is no remaining allegation of error of fact or law for appellate consideration with respect to the denial of service connection for Alzheimer's type dementia with major depression and cognitive impairment.  Therefore, the Board does not have jurisdiction to review the issue, and it is dismissed.

II.  Effective Date for Special Monthly Pension Based on the Need of Regular Aid and Attendance

Generally, the effective date of an award of pension will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401.

Here, a September 2011 rating decision awarded entitlement to a special monthly pension based on the need of regular aid and attendance, effective September 14, 2011, finding the Veteran's September 13, 2011, submission of a private opinion constituted a new claim for the benefit.  However, the record establishes the Veteran's initial August 15, 2006 claim for a special monthly pension based on the need of regular aid and attendance was pending at the time of the September 2011 rating decision, and the evidence received on September 13, 2011 was submitted by the Veteran to support the earlier claim.  The Board notes it specifically remanded the issue of entitlement special monthly pension based on the need of regular aid and attendance to the AOJ for further development in April 2011 based on an appeal that commenced with the filing of the Veteran's August 15, 2006 claim.  Thus, the date of claim in the context of this appeal is August 15, 2006.

The Board further finds the September 2011 rating decision is not final with respect to the effective date assigned for a special monthly pension based on the need of regular aid and attendance.  In March 2012, the Veteran filed a notice of disagreement regarding the September 2011 rating decision with new and material evidence regarding his claim.  The private opinion submitted on March 9, 2012 specifically addressed the effective date for entitlement to a special monthly pension based on the need of regular aid and attendance.  In the opinion, N.O., M.D., indicated the Veteran was at least as likely as not in need of regular aid and attendance due to the severity of his medical conditions at the time he filed his initial claim for special monthly pension based on the need of regular aid and attendance in August 15, 2006.  Thus, the September 2011 rating decision did not serve to terminate the appeal that commenced with the Veteran's initial August 2006 claim for a special monthly pension based on the need of regular aid and attendance.

Finally, the Board also finds the evidence establishes that it is at least as likely as not that the Veteran has been in need of regular aid and attendance since August 15, 2006.  An August 2006 examination report prepared by a private provider, B.O., M.D., indicates the Veteran was unable to walk, take care of personal hygiene, or use the bathroom without assistance.  B.O., M.D., noted the Veteran would be well served by nursing home care due to his inability to care for himself.  A February 2007 VA examiner confirmed the findings provided by B.O., M.D., and noted the Veteran's extreme difficulties with ambulating and taking care of his personal needs.  In April 2007 and January 2008, B.O., M.D., provided follow-up opinions indicating the Veteran was still in need of constant assistance throughout the day and explained his condition was deteriorating due to increased cognitive impairments.  A July 2009 VA examiner reported the Veteran was confined to a wheelchair and experiencing cognitive difficulties that made it difficult for him to take care of the activities of daily living.  In September 2011, a private provider, N.O., M.D., provided an opinion indicating the Veteran required close supervision at all times due to his cognitive impairments and difficulty ambulating.  In March 2012, N.O., M.D., provided a follow-up opinion indicating Veteran was at least as likely as not in need of regular aid and attendance at the time he filed his initial claim for special monthly pension based on the need of regular aid and attendance in August 15, 2006 due to the severity of his medical conditions.

In sum, the record establishes the Veteran's August 2006 claim for a special monthly pension based on the need of regular aid and attendance was pending at the time of a September 2011 rating decision granted entitlement to the benefit, effective September 14, 2011.  The Veteran filed a timely notice of disagreement regarding the effective date assigned by the September 2011 rating decision in March 2012 with new and material evidence to support an earlier effective date.  The evidence also establishes it is at least as likely as not that the Veteran has been in need of regular aid and attendance since the date of his August 2006 claim.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds entitlement to a special monthly pension based on the need of regular aid and attendance, effective August 15, 2006, is warranted.


ORDER

The appeal of the denial of service connection for Alzheimer's type dementia with major depression and cognitive impairment is dismissed.

Entitlement to an effective date of August 15, 2006 for special monthly pension based on the need of regular aid and attendance is granted.


REMAND

The January 2013 rating decision and October 2015 statement of the case both indicate service connection for varicose veins affecting the bilateral lower extremities was initially denied by a rating decision issued on the same date the Veteran separated from active service, November 1, 1957.  Yet, the claims file does not appear to include a November 1957 rating decision.  The January 2013 rating decision and October 2015 statement of the case both note the November 1957 rating decision denied the claims on the basis "there was no evidence of complaint treatment or medical records of treatment for this condition."  Neither the January 2013 rating decision nor the October 2015 statement of the case reference September 1977, December 1989, February 1991, and February 1993 rating decisions that denied service connection for varicose veins affecting the bilateral lower extremities, none of which mention the prior decision in November 1957.

The Board finds it necessary to seek clarification regarding the November 1957 rating decision because it must assess the basis for the prior denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board notes 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  The AOJ's description of the November 1957 rating decision suggests that a current disability was one of the previously unproven elements of the Veteran's claims; however, the unavailability of the November 1957 rating decision frustrates appellate review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate a formal finding with the claims file indicating what documents were relied upon in the determination that service connection for varicose veins affecting the bilateral lower extremities was initially denied by a November 1, 1957 rating decision.

2.  If there is no documentation regarding the November 1957 rating decision or if prior references to this decision were in error, readjudicate the Veteran's request to reopen his service connection claims for varicose veins affecting the bilateral lower extremities based on the evidence currently associated with the claims file, to include the September 1977, December 1989, February 1991, and February 1993 rating decisions, noting 38 C.F.R. § 3.156 does not require new and material evidence as to each previously unproven element of a claim.

3.  If any benefit sought on appeal remain denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


